Title: From Thomas Jefferson to Martha Jefferson Randolph, 21 July 1793
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



Th:J. to his dear daughter
Philadelphia July 21. 1793.

We had peaches and Indian corn the 12th. instant. When do they begin with you this year?—Can you lay up a good stock of seed-peas for the ensuing summer? We will try this winter to cover our garden with a heavy coat of manure. When earth is rich it bids defiance to droughts, yeilds in abundance and of the best quality. I suspect that the insects which have harassed you have been encouraged by the feebleness of your plants, and that has been produced by the lean state of the soil.—We will attack them another year with joint efforts.—We learn that France has sent commissioners to England to treat of peace, and imagine it cannot be unacceptable to the latter, in the present state of general bankruptcy and demolition of their manufactures. Upon the whole the affairs of France, notwithstanding their difficulties external and internal, appear solid and safe. Present me to all my neighbors; kiss the little ones for me, and my warmest affections to yourself and Mr. Randolph.
